SOMERVILLE, J.
The prolixity of the pleadings exhibited in this cause is such that detailed treatment is impracticable, if not impossible. Following the example of counsel, we shall under-take to discuss the pleadings only as they may be grouped under the several principles of law which we deem fundamental, to. a decision of the cause upon its merits.
The Birmingham Water Works Company was chartered by legislative act on February 13, 1885, for the express purpose of supplying the citizens of Birmingham and its suburbs with “an ample supply of good and pure water.” See B’ham W. W. Co. v. Birmmgham, 176 Ala. 301, 58 South. 204. Besides the general powers common to all corporations, the company was by this grant invested with particular franchises, including the right “to lay pipes and equeducts for conducting its water, and for that purpose make excavations through any of the streets, alleys or public grounds of the said city of Birmingham by and with the consent of the corporate au*399tlioriti.es of said city.” Section 8 of the charter act specifies “that said company shall have the right to make contracts with individuals and corporations for the water to be supplied by it, and to charge for and collect such water rates and compensation therefor as may be contracted to be paid to them.” — Sess. Acts 1884-85, p. 415.
On May 31, 1888, the city of Birmingham adopted an ordinance authorizing the water company to lay in its streets and public places its mains, pipes, and fixtures “for the use of said city and its inhabitants as herein provided.” Section 3 of the ordinance declares “that the water so furnished shall be clear, wholesome and suitable for all domestic and ordinary manufacturing purposes, and sufficient in quantity for the use of said city and its inhabitants.” Section 6 provides for street hydrants and the rate and terms of payment therefor by the city, and section 12 provides a schedule of maximum fiat and meter rates to be charged domestic and other consumers. These specifications are quoted in Smith v. Water Co., 104 Ala. 322, 16 South. 123. The ordinance contains sundry other provisions and requirements not necessary to be here stated, and as thus framed and passed it was forthwith adopted by the city and the water company as their mutual contract agreement to run for thirty years.
The breaches of duty charged against the respondent may be briefly summarized as: (1). Supplying to com sumers in a large territory for three years next before the institution of this suit, and also- during numerous specified shorter periods, by willful and long-continued neglect, water that was not wholesome. (2) Willfully neglecting for a year past, and also for three months in 1912, to supply about 20 families of its consumers in a certain territory with water sufficient for domestic *400use. (3) Willfully neglecting to supply six or more fire hydrants at various points on its mains with sufficient water pressure for their reasonable use, so as to deprive neighboring buildings of fire protection. (4) Willfully refusing to provide necessary service pipes from its mains to the property line of applicants for water service in specified territory. (5) Willfully and persistently for more than three months charging a part of its domestic consumers in a specified territory at meter rates instead of at the flat rates set out in said contract. As finally amended, and in support of the amended prayer for the dissolution of the respondent corporation, the information further charges that, by reason of the willful and long-continued neglect of respondent, the water which it has supplied to its domestic consumers has not been pure for more than a year before suit filed.
Before considering the merit of the case made by the information, it will be convenient- to state certain settled principles of law and public policy upon which our conclusions must be predicated:
1. It is the common law of this country, founded upon the English statute of 9 Anne, that an information in the nature of quo warranto lies in all cases originally served by the writs of quo warranto and scire facias, and embracing not only usurpations, but also abuses, either of corporate charters or particular franchises. And this proceeding is apt whether its purpose be to dissolve the corporation or to merely annul and forfeit a particular franchise. — State v. Moore, 19 Ala. 514, 420, 421; State v. Light Co., 246 Mo. 618, 152 S. W. 67; State v. A. & N. R. R. Co., 24 Neb. 143, 38 N. W. 43, 8 Am. St. Rep. 164, and note citing the authorities, 198-199; Peter v. Kendall, 5 Barn. & C. 703; 32 Cyc. 1425, 2; High on Ex. Leg. Rem. (3d Ed.) §§ 654, *401660, 698, 753; Spelling, Ex. Rem. § 1813; Beach on Priv. Corp. § 45; Morawetz on Priv. Corp. § 1018.
2. Onr statutes (sections 5450-5472, Code 1907) first found in the Code of 1852 are intended to furnish a remedy coextensive in scope with the common-law information in the nature of quo warranto, and as to practice and procedure are exclusive of the common law which they have supplanted. — State v. Elliott, 117 Ala. 172, 23 South. 43.
3. Section 3513 of the Code, providing a remedy by bill in chancery in favor of municipalities against public service corporations operating under municipal franchise contracts, to enforce their performance, or in default thereof to declare such franchises forfeited and the corporations dissolved, is manifestly no bar to the remedy in the nature of quo warranto given to the state. The one looks merely to the enforcement of municipal contracts, while the other looks to the sovereign power of the state with respect to the use or abuse of franchises — which are special privileges — created by its authority, and which must as a principle of fundamental public policy, remain subject to its sovereign action in so far as the interests of the public, or any part of the public, are affected by their usurpation or abuse. — State v. Des Moines City Ry. Co., 135 Iowa, 694, 109 N. W. 867, 872; State v. Street Ry. Co., 140 Mo. 539, 41 S. W. 955, 38 L. R. A. 218, 62 Am. St. Rep. 742, 748: State v. B’ham W. W. Co., 164 Ala. 586, 51 South. 354, 27 L. R. A. (N. S.) 674, 137 Am. St. Rep. 69, 20 Ann. Cas. 951.
4. The remedy by quo warranto cannot be used for the enforcement or forfeiture of a municipal contract, although breaches of the contract which amount .to abuses of a franchise may support an information for the purpose of forfeiting the franchise or the charter of *402the offender. See State v. B’ham W. W. Co., 164 Ala. 586, 591, 51 South. 354, 27 L. R. A. (N. S.) 674, 137 Am. St. Rep. 69, 20 Ann. Cas. 951; Cap. City Water Co. v. State, 105 Ala. 406, 430, 18 South. 62, 29 L. R. A. 743.
5. A franchise granted by a municipality by legislative authority, special or general, is as much a franchise granted by the state as if it were granted directly by its Legislature. — Port of Mobile v. L. & N. R. R. Co., 84 Ala. 129, 4 South. 106, 5 Am. St. Rep. 342; State v. Railroad Co., 72 Wis. 612, 40 N. W. 487, 1 L. R. A. 771; State v. Railway Co., 140 Mo. 539, 41 S. W. 955, 38 L. R. A. 218, 62 Am. St. Rep. 742; San Antonio Trac. Co. v. Altgelt, 200 U. S. 304, 26 Sup. Ct. 261, 50 L. Ed. 491; Gainesville Water Co. v. Gainesville (1910) 103 Tex. 394, 128 S. W. 370; 3 Dill. Mun. Corp. (5th Ed.) § 1228. It follows, of course, that the abuse of such a franchise is equally a matter of state concern, and is punishable by forfeiture at the suit of the state.
6. The municipal ordinance or resolution which grants a franchise to a public service corporation may also comprehend the terms of a contract between the municipality and the service corporation, prescribing the obligations and restraints by which each is to be governed, and the conditions upon which the franchise is granted and may be exercised. In so far as such an ordinance is merely contractual in its nature, it is subject to revocation or rescission for such material breaches of its terms as would justify the rescission of other contracts by offended parties in interest. See Worthington v. Gwin, 119 Ala. 44, 52-55, 24 South. 739, 43 L. R. A. 382. But in so far as it grants a franchise, or. .consents to the exercise of a franchise granted on that condition by the state Legislature, it cannot, at least in the absence of express authority, be revoked by *403the municipality for the grantee’s misconduct so as to annul the franchise — a result which can he accomplished only by judicial action at the instance of the state, or contingently at the suit of the municipality as provided by section 3513 of the Code, already alluded to.— State v. Portage City Water Co., 107 Wis. 441, 83 N. W. 697; Kaukauna, etc., Co. v. Kaukauna, 114 Wis. 327, 89 N. W. 542; Gas & Water Co. v. Downington, 193 Pa. 255, 44 Atl. 282; 3 Dill. Mun. Corp. (5th Ed.) § 1304, p. 2145. Whether or not merely contractual derelictions may be such an abuse of the franchise or of the general charter as to support an action by the state for its annulment is, of course, another question,
7. It is implied, as the essential condition upon which corporate life and powers are granted to public service corporations, that they shall fairly and substantially perform the functions and discharge the duties for which they have been created. A willful and persistent failure to do so may subject their franchises to forfeiture, and themselves to dissolution — 3 Dill. Mun. Corp. (5th Ed.) § 1311; 10 Cyc. 1283(4), 1284e; State v. Light Co., 246 Mo. 618, 152 S. W. 67, 71. And this applies to all those subordinate duties and restrictions which necessarily inhere in their expressed charter or franchise obligations.
Unreasonable discrimination in service and in charges to consumers, though not expressly forbidden, would furnish an example of such breaches of implied duty on the part of a water company established to supply a town with water. — Lumhard v. Stearns, 4 Cush. (Mass.) 60; State v. B’ham W. W. Co., 164 Ala. 586, 591, 51 South. 354, 27 L. R. A. (N. S.) 674, 137 Am. St. Rep. 69, 20 Ann. Cas. 951. See, also, 84 Am. St. Rep. 188, 189, note, where numerous authorities are collected. So, also, would illegal combinations between service *404companies to fix the price of their service. — State v. Portland Gas Co., 153 Ind. 483, 53 N. E. 1089, 53 L. R. A. 413, 74 Am. St. Rep. 314; Gibbs v. Baltimore Con. Gas Co., 130 U. S. 396, 9 Sup. Ct. 553, 32 L. Ed. 979.
8. In so far as the provisions of a municipal franchise ordinance or contract are, either by expressed stipulation or by reasonable implication, made conditions precedent to the exercise of the franchise, their material violation by the grantee would justify a revocation by the municipality of the conditional grant or consent. Having the power to grant or consent to the exercise of the franchise, the municipality has the implied power to prescribe at least conditions which are reasonable. — 3 Dill. Mun. Corp. (5th Ed.) §fl§ 1228-1230. On the other hand, mere regulations of future conduct in the exercise of the franchise, and stipulations of a commercial nature, are in general to be deemed conditions subsequent, for breaches of which the municipality may not revoke the franchise — a power which,. as we have seen, resides only in courts and is to be invoked by appropriate judicial proceedings.
9. When a company is chartered to supply a city and its people with water, it is of necessity contemplated by the Legislature that such company will enter into a franchise contract with the city; and it is implied, as an essential condition of the grant, that such company will have or develop the facilities for such a service, and also that it will in fact conform its conduct and its service to the requirements of its franchise contract — at least with reasonable fidelity to all of its vital stipulations. And by willful and repeated violations of clear duty, whether of misuser or nonuser, it offends against its charter, and abuses its municipal franchise, in such sense as to subject both charter and franchise, or either, to forfeiture in the sound judicial discretion of the *405court. — State v. Light, etc., Co., 246 Mo. 618, 152 S. W. 67, 71. See, also, Cap. City Water Co. v. State, 105 Ala. 406, 430, 18 South. 62, 29 L. R. A. 743. There is no rational escape from the conclusion that, when respondent accepted the franchise ordinance and exercised the powers and privileges thereby conferred, its material stipulations were written into the franchise itself, and thereafter they were one and inseparable. To say that the powers may be retained as against the state, stripped of the obligations to secure which alone the powers were granted, is to misconceive the fundamental principles of public and private right. The mission of all public service corporations is ministry, not mastery; and willful defiance of duty merits the sting of outlawry and the penalty of forfeiture or dissolution. Every principle of law and public policy points directly to this conclusion — and with especial force where the service relates to the supply of a great commodity Avithout which people cannot exist, and under conditions of practically perfect monopoly. Certainly no corporation worthy to live will ever suffer from such a rule.
The information in this case was evidently framed under subdivision 1 of section 5453 of the Code: “When any person usurps, intrudes into,-or unlawfully holds or exercises any public office, civil or military, or any franchise within this state, or any office in a corporation created by the authority of this state” — in which case an action may be brought in the name of the state against the offending party for the purpose of excluding such person from such office or franchise. — Code, §§ 5453, 5465.
The demurrers make the point that, as the information shows that respondent is in the exercise of a lawfully created franchise, it states no cause of action under this statute — which, it is contended, applies only *406to the assumption of a franchise not lawfully created, and not to the misuse or abuse of one actually existing. It is to be noted that actions lie, under section 5450 of the Code, against corporations only, for specified omissions or misconduct, for the purpose of excluding them from privileges or franchises and dissolving the corporations.
Looking alone to the language of section 5450, we might reasonably give to it the construction contended for by respondent, viz., that “unlawfully exercising” a franchise means exercising it without authority of law. This would be its strict, and perhaps its more natural, meaning. But we cannot so view it. Of the scope of our statutory remedy this court long ago declared that the “system was manifestly intended to be, and is, a complete one, covering the whole subject, taking the place of the common-law remedy. * * * Indeed, the statutory' system preserves, substantially, the principles of the common-law remedy, only regulating, as within perfect legislative competency, by whom, in whose names and behalf, and by what procedure, public and private rights, which the common-law informar tion was adequate to redress, should be set on foot and adjudicated.” (Italics ours.) — State v. Elliott, 117 Ala. 172, 23 South. 43.
It is certain that the remedy at common law embraced the annulment or revocation of franchises for their abuse, independently of the forfeiture of corporate charters; and it is certain also that a right of action on that ground can be traced, if it now exists, only to the language of subdivision 1 of section 5453. It is, of course, to be conceded that the argumentum ab inconvenienti can never justify a court in stretching the language of a statute beyond its reasonable import in response to supposed necessity. But, nevertheless, that *407argument may weigh heavily in the judicial choice of a liberal rather than a narrow interpretation, and may justify, and even demand, the adoption of the broadest interpretation that is consistent with reason. To quote an eminent commentator on this subject: “When the remedy by information in the nature of quo warranto has been regulated by legislative enactments, these enactments are regarded by the courts as in the nature of remedial statutes, to which a strict construction is not to be applied. In such cases the usual rules of construction of remedial statutes are held applicable, and the courts will so construe then! as to promote and render effective the remedy sought.” — High on Ex. Leg. Rem. § 622.
The language here in question is: “When any person usurps, intrudes into, or unlawfully holds or exercises * * * any franchise within this state.” In view of the manifest purpose of the Legislature in the enactment of our several statutes on this subject, it is not a strained interpretation of the phrase “unlawfully exercises” to give to it a broader meaning than its prior alternative “usurps,” and to hold that it comprehends the unlawful use or abuse of an actually existing franchise, and not merely the unauthorized assumption of one.
This, it is to be observed, acquits the Legislature of the inexplicable folly of renouncing for the state its unquestionable right to proceed against corporations for the forfeiture by abuse of particular franchises, without at the same time taking the life of the corporation, and of renouncing also its right to forfeit such franchises in individuals in any case — for section 5450 applies only to corporations — and, finally, of immunizing against this important and vital remedy all foreign corporations holding and exercising franchises within this *408state, however they might abuse them. All of these results would, follow the construction contended for by respondent. We are satisfied the Legislature did not intend such results, and do not doubt that the language of the statute was intended to embrace, and is broad enough to embrace, actions for the forfeiture of franchises for abuses of sufficient gravity to justify such judicial action.
In this conclusion we are not without the support of eminent judicial authority. Our statutes (section 5450 and section 5453) are as to their specifications literal copies of the original New York statutes as found in 2 Rev. St. of New York, 1829, § 28 art. 2, c. 7. See Thompson v. People, 23 Wend. 537; People v. Directors, etc., 23 Wend. 222; and Gilbert’s Ann. Code of New York (1910) §§ 1798 and 1948.
In the case of People v. Blecker St. & F. R. R. Co., 140 App. Div. 611, 125 N. Y. Supp. 1045, which was an action by the state for the forfeiture of certain municipal franchises, the main question was upon demurrer whether the information stated any cause of action under the Code. Said the Supreme Court: “The Legislature in abolishing the writ of quo warranto did not intend to deprive the court of jurisdiction in cases of this kind. It was merely intended to change the form of procedure and that the relief which formerly was obtained by quo warranto and by informations in the nature of quo warranto and by scire facias should be had in actions or by motions as prescribed in the Code of Civil Procedure. [Citing authorities.] We. should expect, therefore, to find by some appropriate provision of the Code of Civil Procedure authority conferred on the Attorney General to maintain such an action, and we think it was conferred by section 1948, subd. 1. That section, so far as material, provides as follows: *409‘The Attorney General may maintain an action, upon his own information, or upon the complaint of a private person, in either of the following cases: (1) Against a person who usurps, intrudes into, or unlawfully holds or exercises, within the state, a franchise or a public office, civil or military or an office in a domestic corporation.’ * * And since as has been seen, provisions of section 430 of the Code of Procedure and of section 1798 [the same as section 5450 of the Code of Alabama] of the Code of Civil Procedure — now section 131 of the General Corporation Law- — were not appropriate to an action brought solely to oust a corporation from the unlawful exercise of a franchise as distinguished from an action to annul the corporation, therefore section 1948 of the Code of Civil Procedure should be construed as conferring such authority since it is susceptible thereof.” These conclusions, with others stated in the opinion, were affirmed by .the Court of Appeals. — S. c., 201 N. Y. 594, 95 N. E. 1136. That this construction of the statute has always been recognized by.the New York courts is apparent from the early decisions. — People v. B. & R. Turnpike Co., 23 Wend. 222; Thompson v. People, 23 Wend. 537.
So the Supreme Court of Wisconsin, construing their statutes which are literal copies of the original New York statutes, and adopted therefrom, in an able opinion by Marshall, J., has announced the same conclusion. — State v. Portage City Water Co., 107 Wis. 441, 83 N. W. 697. See, also to the same effect, State v. Port of Tillamook, 62 Or. 332, 124 Pac. 637.
Our attention is called to the irreconcilable conflict between the recent cases of State, ex rel. Sigsbee v. City of B'ham, 160 Ala. 196, 48 South. 843, and City of N. B’ham v. State, ex rel. Sparks, 166 Ala. 122, 52 South. 202, 139 Am. St. Rep. 17, Ann. Cas. 1123; the former *410case holding that quo warranto is the appropriate remedy for testing the validity of the extension of municipal government over new territory, while the latter case, overlooking the former, holds that injunction, and not quo warranto, is the remedy to be used.
It would seem, on principle, that injunction would be an adequate remedy to prevent tbe invasion of private rights by municipal officers acting unlawfully because intruding beyond tbe lawful limits of their territorial jurisdiction or authority. But it would seem, also, that when tbe municipality itself intrudes as such into non-municipal territory, it is usurping a franchise tbe right to which can be and ought to be tested and determined by quo warranto at tbe suit of tbe state. See State v. Board of Commissioners, 66 Minn. 519, 68 N. W. 767, 69 N. W. 925, 73 N. W. 631, 35 L. R. A. 745; Atlee v. Board of Supervisors, 94 Mich. 562, 54 N. W. 380; People v. Peoria, 166 Ill. 517, 46 N. E. 1075; Ogle v. Belleville, 143 Ill. App. 514, affirmed in 238 Ill. 389, 87 N. E. 355; State v. Tillamook, 62 Or. 332, 124 Pac. 637; State v. Collegeview, 88 Neb. 232, 129 N. W. 296; East Dallas v. State, 73 Tex. 371, 11 S. W. 1030; and many other authorities cited in note to Uniontown v. State, 145 Ala. 471, 39 South. 814, 8 Ann. Cas. 320, 323.
This is tbe view of tbe writer, but tbe court does not feel authorized to resolve tbe conflict noted in our cases until tbe question dealt with therein is specifically presented. It will suffice for present purposes to say that in so far as tbe decision in tbe Sparks Case, 166 Ala. 122, 52 South. 202, 39 Am. St. Rep. 17, 21 Ann. Cas. 1123, is based upon a construction of section 5453 of tbe Code at variance with tbe conclusions herein announced, it is expressly disapproved.
With respect to tbe last amendment to tbe information, intended to bring it within tbe scope of section *4115450 of the. Code, respondent makes the point that an amendment shifting the information from section 5453 to section 5450 is not allowable for the reason that under section 5453 a jury trial may be demanded by either party, while under section 5450 the trial must he by the court. This objection is purely technical in this case, if indeed it might ever he meritorious, since no jury trial had been demanded at the time of the amendment. Moreover, as heretofore indicated, we think the information as first amended stated a case also under section 5450, authorizing the relief available under that section under the general prayer for appropriate relief.
Turning now to the substance of the charges presented by the information, we state the following conclusions: (1) Specifications A to I, inclusive, and Q, R, S, and U sufficiently and clearly charge that the water actually supplied by respondent to its consumers was not wholesome. This charges not only a violation of the most vital requirement of the franchise ordinance, hut. a violation also of the charter itself; for water which is not wholesome is certainly not “good and pure.” Obviously, the vice of respondent’s conduct in this particular must be determined in view of all of its derelictions, since willfulness and persistency therein must be the basis for the judicial action sought.
(2) Neglect, though willful, to supply any particular persons with water, is not an offense on the part of respondent, unless it amounts to a refusal to do so upon reasonable and proper demand. Hence specifications J, K, and L show no breach of duty by respondent. Properly amended, they might unquestionably charge offenses so willful, so numerous, and so repeated as to show prima facie a good cause of action.
(3) The duty of supplying water to the fire hydrants located on its mains with sufficient pressure for their
*412reasonable use is, of course, necessarily implied from the general specifications of the ordinance. But we do not think that the mere willful neglect to supply six of these hydrants with sufficient water pressure, in the absence of circumstances of abuse or aggravation, is alone sufficiently vital to authorize a forfeiture of the franchise.
Nevertheless, we think that all willful breaches of clear duty may in combination be properly considered upon the general question of willful and persistent abuse of the franchise; and may, if sufficient in number and gravity, justify a forfeiture — a conclusion to be reached, however, npon a trial on the facts, and not upon a consideration-of the pleadings merely.
(4) Where a duty or restriction is not expressed in terms, and does not arise by clear and necessary implication, a violation thereof cannot be fairly regarded as a willful and culpable breach of duty if done in good faith under claim of right. The proper course in such cases is to test the right of the matter by other appropriate remedial action; and, if the judgment of the court establishes the duty adversely to the service company, thereafter a willful breach would be culpable in the sense now under discussion.
We judicially know that the alleged duty of respondent to lay service pipes from its mains to the property lines of applicants for water service, as an implication of law, is a mooted question as to which the courts of the county have not uniformly agreed.
In this state it is not yet settled, and, however we might be disposed to view it, we do not regard it as a willful and culpable breach of duty by respondent to now decline to furnish such pipes at its own expense; though it is proper to say that the great weight of authority in other states seems to recognize .and impose *413the duty in question. Our own case of Montgomery L. & W. P. Co. v. Watts, 165 Ala. 370, 51 South: 727, 20 L. R. A. (N. S.) 1109, 138 Am. St. Rep. 71, though perhaps germane, is hardly decisive of this question.
(5) By the terms of the franchise ordinance and contract as construed by this court (Smith v. B’ham W. W. Co., 104 Ala. 315, 16 South. 123), respondent is bound to furnish water to domestic consumers at stated flat rates, for dwellings, water-closets, and bath tubs. To charge such consumers at meter rates is a breach of the franchise obligation, and is equally a breach of charter limitation as set forth in section 8 thereof. To do so willfully and persistently must be deemed prima facie an abuse of its franchise and an offense against the law of its creation, of sufficient gravity to authorize the forfeiture of either. Specification P sufficiently charges this offense.
(6) Specifications AA and BB, as added by last amendment, sufficiently charge a breach of the fundamental duty prescribed by respondent’s charter to furnish a supply of “pure” water to its consumers. Of course, “pure,” as here used, does not mean chemically pure, but only such freedom from foreign matter and bacterial elements as to render the water wholesome, and fit, and safe for domestic use.
It is not necessary that the information should explain why the water is not pure, or set out the evidence upon which the charge is based. Impurity is in itself a fact and not a conclusion.
Looking to the substance of the information, as first amended, it must be deemed of no material importance that the misconduct specified is charged to be a breach of the “franchise contract,” instead of the franchise merely, since, being identical in terms, a breach of one must be a breach of the other. Nor that the special *414prayer seeks a forfeiture of “franchise contracts” as well as exclusion from privileges and franchises.
The merit of the information rests upon neither the theory of the pleader, nor his notions of the appropriate relief to be granted, but primarily upon its allegations of misconduct. If these be sufficient to show a cause of action, the court may administer such appropriate relief as is germane to the general nature and purpose of the proceeding.
We hold, however, that under our system the relief administered must be confined to either section 5465 or section 5466 of the Code. A single proceeding cannot comprehend a duplex action under both section 5450 and section 5453. And if the allegations would support relief under either, the petitioner must elect to proceed under the one or the other.
It results from what we have said that the trial court erred in sustaining the demurrers to the information as first amended, and also as last amended.
The judgment will be reversed, and the cause remanded, so that the information may be reframed, and the cause proceed to trial in accordance with the principles above enunciated.
Reversed and remanded.
Dowdell, C. J., and McClellan, Sayre, and de Graffenried, JJ., concur. Anderson and Mayfield, JJ., dissent.